Citation Nr: 0640248	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  98-13 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a disorder of the 
thoracic and lumbosacral segments of the spine. 

3.  Entitlement to service connection for a skin disorder, to 
include as due to a qualifying chronic disability related to 
service in the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
April 1980, and again from January 1991 to July 1991, which 
included service in the Persian Gulf from February to June, 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for a disorder 
of the thoracic or lumbosacral segments of the spine is 
addressed in the REMAND section of this decision and is 
REMANDED to the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  A right knee disorder was not incurred during active 
service. 

2.  The veteran has x-ray evidence of two very small 
osteochondromas of the right knee and crepitus of the right 
knee on physical examination.    

3.  The veteran's current knee conditions are not related to 
any event, injury, or disease incurred during active service. 


4.  The veteran's current skin diagnoses are folliculitis on 
the back, tinea versicolor, intertrigo, and itching from an 
unknown cause.  

5.  There are no objective signs or symptoms of the veteran's 
skin condition of itching from an unknown cause nor has it 
become manifest to a 10 percent compensable degree since 
service.  

6.  None of the veteran's skin conditions was incurred during 
active service. 

7.  The veteran's current skin conditions are not related to 
any event, injury, or disease incurred during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for service connection for a skin disorder, 
to include as due to a qualifying chronic disability related 
to service in the Persian Gulf War, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317, 4.118 & Diagnostic 
Codes 7800 to 7833 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The veteran must 
establish three requirements: (1) an injury or disease was 
incurred during active military service; (2) a current 
disability exists; and (3) a relationship exists between the 
inservice injury or disease and the current disability.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.  

A veteran can establish that an injury or disease was 
incurred during active military service by relying on the 
medical records from his active service that note its 
incurrence.  Inservice incurrence can also be established for 
certain chronic diseases (such as arthritis) through the 
special presumption provisions of 38 C.F.R. § 3.307 and 
3.309.  Finally, if a disease is diagnosed after service, 
inservice incurrence can nonetheless be established with 
post-service evidence if that evidence, when considered along 
with the evidence pertinent to service, establishes that a 
disease or injury was incurred during service.  38 C.F.R. 
§ 3.303(d).  

To prove the second requirement of service connection, the 
veteran must establish the existence of a current disability, 
usually through presenting medical evidence diagnosing a 
disability.  Finally, the last service connection requirement 
can be established through medical evidence that a current 
disorder is related to service or by showing that a chronic 
disease incurred during service continued after service.  
38 C.F.R. § 3.303(b).  As discussed below, the veteran cannot 
establish the three service connection requirements for the 
claimed right knee or skin disorders.    

Right knee disorder

The veteran cannot use his service medical records to 
establish that any of the claimed disabilities were incurred 
during active service because neither the veteran nor the RO 
could locate those records.  The veteran's representative 
argues that he should not be punished by denying his claim 
for the lack of evidence because it was the Government, and 
not the veteran, who lost his records.  But requiring the 
veteran to prove he is entitled to a benefit is not a 
punishment-it is the legal requirement for all claimants.  
And while VA has a heightened duty to assist the veteran when 
the veteran's service medical records cannot be obtained, the 
legal standard for proving a claim is not lowered.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  As discussed in detail in 
the "Duties to notify and to assist" section below, the RO 
fulfilled its legal requirements for assisting the veteran in 
obtaining evidence to support his claim.  Thus, the veteran 
must establish his claims by using evidence other than 
service medical records.  

The post-service evidence on the issue whether the veteran 
injured his right knee during service fails to establish an 
inservice injury.  At the November 1996 VA examination, the 
veteran told the examiner that during service he had suffered 
a trauma with the edge of a door to his right knee, but did 
not report to sick call; instead, he merely took pain 
medication that had been prescribed for his back.  When he 
later fell and hurt this knee at work, he was examined in 
August 1995 through the Puerto Rico Insurance Fund.  At that 
time, he was told that an MRI showed that he had previously 
fractured his knee.  

Six months later, the veteran filed a claim for service 
connection for the right knee, but did not identify any 
inservice injury or disease.  The November 1996 radiology 
report revealed no fracture of the right knee.  In 
April 1997, the RO determined that the veteran's service 
medical records were not available.  

Thereafter, several of the veteran's friends who served with 
him as Military Policemen submitted statements about the 
veteran's health during service.  Two (Q. and Co.) of the 
five friends did not mention the veteran's knee at all.  One 
(Ca.) of the friends stated that after having returned home 
from Saudi Arabia, he was told that the veteran had just 
learned that he had a small fracture of the knee.  The other 
two friends (V. and F.) each stated that the veteran had 
injured his knee while loading equipment in Saudi Arabia and 
that they knew he had to go on sick call while there 
(although neither said the sick call visit was specifically 
relating to the right knee).  None of those friends mentioned 
a trauma with a door.  Nor did they state that they saw the 
veteran injure his knee.  

The veteran's wife also submitted a statement that the 
veteran has complained about his knee ever since he returned 
from the Persian Gulf.  She stated that he did not have this 
condition before being sent to the Persian Gulf.  At the RO 
hearing, the veteran testified that he began to have pains in 
his knee when he was working as a Military Policeman in the 
cells of Iraqi prisoners.  He provided no details about an 
incident of injury to his knee.  He did not mention any 
trauma with a door at that time.  

This evidence fails to establish that the veteran incurred an 
injury during active service.  The only description of how an 
injury occurred (i.e., trauma involving a door) was later 
abandoned by the veteran.  He implies that his knee was 
injured because he lifted heavy equipment, but he does not 
explicitly say that nor does he identify any medical 
condition that resulted from that activity.  No medical 
evidence relating to his knee during service, or immediately 
following service, has been submitted at all.  At most, the 
evidence indicates that at some time during service, the 
veteran experienced pain in his knee.  Pain, by itself, 
without an underlying pathological disorder, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet 
App 282 (1999), vacated in part, appeal dismissed in part, 
259 F.3d 1356 (Fed Cir. 2001) (on a different issue), on 
remand, 15 Vet App 268 (2001).  The general statements by the 
veteran, his wife, and his friends about the existence of the 
veteran's knee pain during service do not constitute reliable 
medical evidence that a disabling injury was incurred during 
active service.  Thus, the first requirement for service 
connection has not been established and the veteran's claim 
must fail.  

The record does not support the other requirements for 
service connection either.  The veteran's VA examination 
revealed that there was no fracture of the right knee and no 
bone pathologies or deformities in his right knee.  The 
veteran's right knee had full range of motion and normal 
muscle strength.  There was no swelling or instability, and 
no muscle atrophy.  The only findings that were not normal 
were that X-rays revealed two very small right knee 
osteochondromas and that the veteran experiences crepitus in 
the right knee.  Since neither of those conditions affects 
the functionality of the veteran's knee or would interfere 
with employment, those conditions would not constitute a 
current disability for VA compensation purposes.  Thus, the 
record does not establish the second requirement for service 
connection.  

But even if those conditions could be considered the 
existence of a current disability, there is no medical 
evidence whatsoever that those conditions are related to 
service.  On the other hand, there is evidence of significant 
post-service trauma to that knee.  The veteran suffered a 
right knee contusion around March 1995, for which he was 
treated for more than one year.  The statements of the 
veteran, his wife and his friends do not provide a nexus 
between the veteran's current condition and any event, injury 
or disease during service because each statement is merely 
the opinion (usually implied) of a lay person on an issue of 
etiology that requires the judgment of a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  Thus, the record 
does not provide a nexus between his current conditions and 
any event, disease, or injury incurred during service.  

Nor does the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 apply here, where there is so 
little evidence in support of the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  Since the veteran failed to establish 
all three requirements for service connection for a right 
knee disability, the claim must be denied.  

Skin disorder 

The veteran alleges that his claimed skin disorder is related 
to his Persian Gulf War service.  Under legislation specific 
to Persian Gulf War veterans, service connection may be 
established for a qualifying chronic disability resulting 
from an undiagnosed illness which became manifest during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more by December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  The term 'qualifying chronic disability' 
means a chronic disability resulting from any of the 
following (or any combination of any of the following): (A) 
an undiagnosed illness; (B) a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms; (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection (d) 
warrants presumptive service-connection.  38 U.S.C.A. § 
1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  The Secretary has 
not identified any diagnosed illnesses as warranting 
presumptive service-connection.  

As relevant here, service connection for a disability due to 
an undiagnosed illness requires that such disability, by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  If the veteran's signs or symptoms have 
been attributed to a known clinical diagnosis, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf War veterans. 

At the Gulf War Registry examination in August 1995, the 
veteran reported general itching without hives and was sent 
for an allergy consult.  The allergy report indicates an exam 
of the back was negative and the veteran was advised to 
change detergents and drink a different milk.  The veteran 
was given a physical examination for skin disorders in 
October 1996.  That examiner diagnosed the following 
conditions:  exogenous obesity, folliculitis of the back, 
tinea versicolor, intertrigo, and itching, cause unknown.  To 
the extent the veteran's symptoms have been attributable to a 
clinical diagnosis, as discussed above, service connection 
under the special rules of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is not available.  Thus, the only skin disorder that 
has not been attributable to a clinical diagnosis is the 
veteran's general complaints of itching from an unknown 
cause.    

Another requirement in establishing service connection for an 
undiagnosed chronic condition is that there must be objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, including signs or symptoms involving the skin.  
38 C.F.R. § 3.317(b)(2).  These objective indicators include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  But all of the veteran's signs or 
symptoms involving the skin have been attributable to known 
clinical diagnoses.  Thus, his experience of general itching, 
without any objective manifestation of signs or symptoms, 
cannot qualify for service connection under the specific 
rules governing disabilities occurring in Persian Gulf War 
veterans.  

In the alternative, service connection is not warranted under 
the specific rules governing disabilities occurring in 
Persian Gulf War veterans because the veteran's general 
itching is not manifest to a 10 percent compensable degree 
following service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).  All of the rating criteria for skin 
disorders under 38 C.F.R. § 4.118 (Diagnostic Codes 7800 to 
7833) involve scars, disfigurement, objective signs or 
symptoms of the condition of the skin, and/or loss of hair.  
This veteran does not manifest those signs or symptoms with 
respect to the general itching from unknown cause condition.  
Since this statutory manifestation requirement has not been 
met, service connection is not warranted under the special 
Persian Gulf War veteran rules.    

Nor is service connection warranted with respect to the 
veteran's various skin disorders when the general 
requirements for service connection are examined.  The 
veteran testified that he did not seek medical treatment for 
any skin disorder until 6 or 7 months after service.  As a 
result, there are no service medical records or other 
contemporaneous medical evidence to establish that any skin 
disorder was incurred during service.  And since none of the 
veteran's skin conditions are listed in 38 C.F.R. § 3.307, he 
cannot establish inservice incurrence through the special 
presumptive provisions of 38 U.S.C.A. § 3.309.  

Nor does the post-service evidence establish that a skin 
disorder was incurred during service.  The veteran testified 
that he did not notice any skin problems until after active 
service.  The statements about his skin conditions by his 
wife and three of his friends (V., Ca. and F.) all address 
the veteran's current skin condition.  No one stated that 
they saw any skin problems during service.  Thus, the record 
does not establish that any skin disorder was incurred during 
service.  Since the first requirement for service connection 
has not been met, service connection is not warranted.  

In the alternative, service connection is not warranted 
because there is no evidence in the record making a 
connection between the veteran's current skin conditions and 
any event, disease, or injury incurred during service.  Since 
that is a necessary requirement for service connection, the 
veteran's skin condition claim must fail.  And in light of 
the absence of evidence in two of the service connection 
requirements, the benefit of the doubt doctrine of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is not 
applicable.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini, 18 Vet. 
App. at 120, that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
veteran has the right to content-complying notice and proper 
subsequent VA process, which he has received. 

After the Board remanded the appeal to the RO, the veteran 
was sent a letter in March 2002 that complied with most of 
the section 5103(a) notice requirements.  That letter 
described the evidence necessary to substantiate a service 
connection claim, identified what evidence VA had collected 
and was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  While 
that letter did not explicitly ask the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, the veteran was sent that explicit invitation in a 
May 2005 letter, which was well before the August 2006 
supplemental statement of the case was issued.  The veteran 
did not receive pre-decisional notice of what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for his claimed 
disabilities, although he received this information in August 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  This veteran was not harmed by 
the delay in receiving that notice, however, because service 
connection was denied, rendering moot the issues relating to 
rating criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA tried, but was unable, to obtain the 
veteran's service medical records.  The regulations provide 
special procedures for obtaining records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA 
must make as many requests as are necessary to obtain such 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).  If after continued efforts 
to obtain Federal records, VA concludes that is reasonably 
certain further efforts to obtain them would be futile, VA 
will provide the claimant with notice of that fact.  The 
notice must identify the records that VA was unable to 
obtain, an explanation of the efforts VA made to obtain the 
records, a description of any further action VA will take 
regarding the claim, and notice that the veteran is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e).  


VA followed these procedures in this case.  The RO sought the 
records from the National Personnel Records Center (NPRC).  
That custodian of records advised that no records were found 
and suggested the RO should try Army Personnel.  The RO 
contacted Army Personnel.  That custodian of records replied 
that no records were there and suggested a request should be 
made of a different entity in the NPRC.  The RO submitted its 
request to that section and received a negative reply.  After 
the Board pointed out in its January 2001 remand that the 
address the RO had used for a request for records from the 
Puerto Rico National Guard was different than the address 
supplied by the veteran, the RO sent a request to that 
record-keeper five times before receiving a reply from the 
custodian that the records were missing.  The RO then made a 
formal finding that the service records were unavailable and 
that further search would be futile.  In July 2006, the RO 
sent the veteran notice that it was unable to obtain the 
records, that the veteran needed to send to VA whatever 
service medical records he had in his possession, and that if 
additional evidence was not received within 10 days from the 
date of the letter, the claim would be decided on the basis 
of the evidence in the record.  That letter did not 
specifically advise the veteran that he was ultimately 
responsible for providing that evidence.  Yet, the veteran 
was not harmed by that omission because he notified VA that 
he also had tried to obtain those records and had been 
unsuccessful.  Thus, the RO met its duty to assist the 
veteran in obtaining his service medical records.  

The RO also fulfilled its duty to assist the veteran in 
obtaining evidence to sustain his claim by obtaining 
treatment records from VA medical facilities and records from 
the Puerto Rico Insurance Fund, as well as by providing the 
veteran with medical examinations and an opportunity to 
present sworn testimony at a hearing.  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a skin disorder, to include as due to 
a qualifying chronic disability related to service in the 
Persian Gulf War, is denied.  


REMAND

The veteran testified that during service, he was prescribed 
Flexiril, which is often used to treat muscle spasms.  The 
November 1996 compensation and pension (C&P) examination for 
the spine indicated that the veteran currently has mild 
lumbosacral paravertebral muscle spasm.  The record also 
contains evidence that the veteran currently has degenerative 
disc disease or degenerative spondylosis of the lumbar spine, 
and myositis, and that he has an old compression fracture of 
the T-11-12 and L-1 segments of the spine, any of which could 
be the source of his pain.  It is unclear whether any of 
those conditions are related to the events during service 
when the veteran was lifting heavy equipment.  Thus, 
additional medical evidence is needed to decide this case.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service

There is medical evidence of several current conditions of 
the back.  The veteran testified that he experienced back 
pain shortly after lifting heavy equipment during active 
service.  His supervisor and supervisor's assistant, as well 
as other friends, submitted statements of personal knowledge 
that the veteran was on sick call because he hurt his back 
during active service and that he was required to rest for 
several days because of his back.  The veteran, his wife, and 
his friends have presented evidence about the continuity of 
the veteran's pain from the time of active service to the 
present.  Yet, there is no medical evidence in the record 
about the etiology of the veteran's present pain.  

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA C&P examination 
specifically designed to elicit an opinion on etiology, or 
medical causation, as to the claimed back disorder.  In 
addition, since there are few details about the alleged 
inservice injury, a comprehensive medical history should also 
be obtained during that examination.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the appeal is REMANDED to the RO via the AMC for 
the following actions:  

1.  Schedule the veteran for an 
appropriate examination for the purpose of 
providing the etiology of each of the 
veteran's back conditions.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  The examiner should identify all 
diagnoses of the thoracic and lumbosacral 
spine and for each diagnosis, offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(that is, whether there is at least a 
50 percent probability) that diagnosed 
back disorder is related to the veteran's 
active service.   

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


